UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6651


LOWELL MASON VARNEY,

                Plaintiff - Appellant,

          v.

CAPTAIN MULLISK; ROBERT ALLEN, Unit Manager; URIS BENNETT,
Correctional Officer,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
Chief District Judge. (3:13-cv-00595-FDW)


Submitted:   June 11, 2014                 Decided:   July 24, 2014


Before KEENAN, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lowell Mason Varney, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lowell       Mason     Varney        seeks    to     appeal     the    district

court’s order denying his motions for appointment of counsel in

his pending 42 U.S.C. § 1983 (2012) action.                              This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012),    and    certain     interlocutory          and       collateral       orders,    28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus.    Loan    Corp.,     337 U.S. 541,     545-46       (1949).         The   order

Varney    seeks     to    appeal     is     neither        a    final     order     nor    an

appealable interlocutory or collateral order.                            Accordingly, we

dismiss the appeal for lack of jurisdiction.                            We dispense with

oral   argument      because       the    facts     and        legal    contentions       are

adequately       presented    in    the     materials          before    this     court   and

argument would not aid the decisional process.



                                                                                  DISMISSED




                                             2